Citation Nr: 1338961	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for recurrent epistaxis and nasal sores. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to September 1971, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file. 

In July 2010, the Board, in pertinent part, remanded the issues of service connection for recurrent epistaxis and for hypertension for additional development.  

The claim of service connection for hypertension is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

Recurrent epistaxis and nasal sores were not affirmatively shown to have been present during service; and recurrent epistaxis and nasal sores are otherwise unrelated to an injury, disease, or event in service, including exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for recurrent epistaxis and nasal sores have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2006 and in June 2006.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).


See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice), and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded a VA examination in November 2010.  As the examination report is based on a review of the Veteran's history and the medical literature and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  




Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  





A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, but hypertension and recurrent epistaxis are not among the specified diseases.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.   See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81332 (Dec. 27, 2010); and 77 Fed. Reg. 47924 (August 10, 2012). 

Notwithstanding the aforementioned provisions relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 







Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service personnel records show that the Veteran left Vietnam in May 1972.   

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of nosebleeds or nasal sores.  




After service in May 1991, in a health questionnaire, the Veteran circled "no" to the question of whether he had nosebleeds.

Private physical examination reports dated in May 1998, July 1999, July 2000, and May 2001 noted negative ear, nose, and throat examinations.

In a statement dated in April 2007 a VA health-care practitioner stated that the Veteran had been a patient since June 2004 and that the Veteran suffered from chronic nose bleeds due to chronic sores of the nasal mucosa, since returning from Vietnam.  The VA health-care practitioner expressed the opinion that nose bleeds and nasal sores may well be related to exposure to herbicides, such as Agent Orange. 

The Veteran testified that he began to have nosebleeds within the first year after his separation from service, and that the nosebleeds had gotten worse over the years since.

On VA examination in November 2010.  The Veteran complained of nosebleeds for 40 years, which started one year after he left service.  The diagnoses were recurrent mild epistaxis and mucosal atrophy.  The VA examiner stated that the epistaxis was most likely related to mucosal atrophy and dryness and that recurrent epistaxis was a side effect of the mucosal atrophy and dryness for which the cause was unknown.  

The VA examiner stated that after a review of the medical literature regarding herbicide exposure in Vietnam, there were no reports of similar symptoms, occurring either acutely or chronically.  The VA examiner concluded that herbicide exposure was not at least as likely as not the cause of recurrent epistaxis.  Also neither insulin nor aspirin was at least as likely as not an etiology of the epistaxis and nasal sores.




Analysis

On the basis of the service treatment records alone, neither nosebleeds nor nasal sores were affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

Also neither nosebleeds nor nasal sores is a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

Service connection may still be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection.  

In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 69 (1994) 
(A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  


And the Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As nosebleeds and nasal sores are capable of lay observation, the Veteran is competent to describe nosebleeds and nasal sore and he has consistently stated that the nosebleeds began after service.  And there is no documentation of nosebleeds and nasal sores until 2004, more than 30 years after service.  And no medical professional or the Veteran himself has attributed the postservice nosebleeds and nasal sores to an injury, disease, or event in service, except to exposure to Agent Orange, which is addressed separately.

Exposure to Agent Orange

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  

Epistaxis and nasal sores are not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), and service connection for recurrent epistaxis and nasal sores to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes recurrent epistaxis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).



The remaining question is whether there is competent and credible evidence that recurrent epistaxis and nasal sores are actually caused by exposure to Agent Orange.  

A VA health-care practitioner stated that the Veteran's nosebleeds and nasal sores "may" well be related to exposure to Agent Orange.  As for the probative value of the opinion, that is, does the opinion tend to prove a material fact, namely, that the nosebleeds and nasal sores are actually caused by exposure to Agent Orange, as the opinion is qualified as "may," and the ordinary meaning of "may" implies that it could not be related, the opinion is speculative and the Board rejects the opinion as evidence favorable to the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative). 

The remaining medical evidence consists of the opinion of the VA examiner.  The VA examiner stated that the epistaxis was most likely related to mucosal atrophy and dryness and that recurrent epistaxis was a side effect of the mucosal atrophy and dryness for which the cause was unknown.  The VA examiner stated that after a review of the medical literature regarding herbicide exposure in Vietnam, there were no reports of similar symptoms, occurring either acutely or chronically.  The VA examiner concluded that herbicide exposure was not at least as likely as not the cause of recurrent epistaxis.  Also neither insulin nor aspirin was at least as likely as not an etiology of the epistaxis and nasal sores.

The opinion of the VA examiner is persuasive evidence, which opposes rather than supports the claim.

To the extent the Veteran has expressed the opinion that recurrent epistaxis and nasal sores are related to exposure to Agent Orange, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316. 




Here the question of the relationship between recurrent epistaxis and nasal sores and exposure to Agent Orange is not a simple medical condition that the Veteran as a lay person is not competent to offer an opinion as the matter requires medical or scientific evidence and it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in medicine or science to offer an opinion on the relationship between recurrent epistaxis nasal sores and exposure to Agent Orange.  

As there is no competent lay or medical evidence favorable to claim on material issues of fact, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for recurrent epistaxis and nasal sores, including as due to exposure to Agent Orange, is denied.


REMAND 

On the claim of service connection for hypertension, while on appeal in a rating decision in February 2012, the RO granted service connection for ischemic heart disease with residuals of a myocardial infarction.

With the grant of service for ischemic heart disease with residuals of a myocardial infarction, the record reasonable raises the claim of hypertension secondary to service-connected ischemic heart disease with residuals of a myocardial infarction. 

Accordingly, the claim is REMANDED for the following action:




Ensure VCAA compliance with the duty to notify and the duty to assist on the claim of service connection for hypertension secondary to service-connected ischemic heart disease with residuals of a myocardial infarction.  

After the development, adjudicate the claim of service connection for hypertension secondary to service-connected ischemic heart disease with residuals of a myocardial infarction. 

If the benefit is denied, furnished the Veteran and his representative a supplemental statement of the case.  Whether the claim is granted or not, the case must be returned to the Board to decide the claim of service connection for hypertension secondary to service-connected diabetes mellitus. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


